

Exhibit 10.3


Loan No. RI0042T04




PROMISSORY NOTE AND SINGLE ADVANCE TERM LOAN SUPPLEMENT


THIS SINGLE ADVANCE TERM SUPPLEMENT (“Promissory Note and Supplement”) to the
Amended and Restated Master Loan Agreement dated December 1, 2012 (as amended,
the “MLA”), is entered into as of January 10, 2017 between COBANK, ACB, a
federally-chartered instrumentality of the United States (“CoBank”), and THE
MAINE WATER COMPANY, Saco, Maine, a Maine corporation (together with its
permitted successors and assigns, the “Company”). Capitalized terms not
otherwise defined in this Supplement will have the meanings set forth in the
MLA.


SECTION 1.SINGLE ADVANCE TERM COMMITMENT. On the terms and conditions set forth
in the MLA and this Supplement, CoBank agrees to make a single advance loan to
the Company in an amount not to exceed $5,000,000.00 (the “Commitment”).
SECTION 2.PURPOSE. The purpose of the Commitment is to finance new capital
expenditures and refinance existing debt owed to Connecticut Water Services,
Inc., incurred in connection with general water system improvements.
SECTION 3.TERM. The Commitment will expire at 12:00 p.m. Denver, Colorado time
on January 17, 2017 (the “Term Expiration Date”), or on such later date as
CoBank may, in its sole discretion, authorize in writing.
SECTION 4.LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans will be made
available as provided in Section 2 of the MLA.
SECTION 5.INTEREST. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with the following interest rate option(s):
(A)Weekly Quoted Variable Rate. At a rate per annum equal at all times to the
rate of interest established by CoBank on the first Business Day of each week.
The rate established by CoBank will be effective until the first Business Day of
the next week. Each change in the rate will be applicable to all balances
subject to this option and information about the then current rate will be made
available upon telephonic request.


(B)Quoted Rate. At a fixed rate per annum to be quoted by CoBank in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period will be
180 days; (2) amounts may be fixed in an amount not less than $100,000.00; and
(3) the maximum number of fixes in place at any one time will be five. The
Company has selected a fixed rate of 4.180% per annum through the maturity date
of the loan.




--------------------------------------------------------------------------------






THE MAINE WATER COMPANY
Saco, Maine
Promissory Note and Supplement No. RI0042T04




The Company will select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. If the Company fails to elect an interest rate option,
interest will accrue at the variable interest rate option. Upon the expiration
of any fixed rate period, interest will automatically accrue at the variable
rate option unless the amount fixed is repaid or fixed for an additional period
in accordance with the terms hereof. Notwithstanding the foregoing, rates may
not be fixed for periods expiring after the maturity date of the loans and rates
may not be fixed in such a manner as to cause the Company to have to break any
fixed rate balance in order to pay any installment of principal. All elections
provided for herein will be made telephonically or in writing and must be
received by 12:00 p.m. Denver, Colorado time. Interest will be calculated on the
actual number of days each loan is outstanding on the basis of a year consisting
of 360 days and will be payable quarterly in arrears by the 20th day of each
January, April, July and October or on such other day as CoBank will require in
a written notice to the Company (“Interest Payment Date”).


SECTION 6.PROMISSORY NOTE. The Company promises to repay the unpaid principal
balance of the loan on December 30, 2026, or such date as CoBank may, in its
sole discretion, authorize in writing.
In addition to the above, the Company promises to pay interest on the unpaid
principal balance of the loan at the times and in accordance with the provisions
set forth herein.


SECTION 7.PREPAYMENT.  Subject to the broken funding surcharge provision of the
MLA, the Company may prepay all or any portion of the loan(s). Unless otherwise
agreed by CoBank, all prepayments will be applied to principal installments in
the inverse order of their maturity and to such balances, fixed or variable, as
CoBank will specify.
SECTION 8.SECURITY. Except for CoBank’s lien on the Company’s equity in CoBank,
the Company’s obligations hereunder and, to the extent related hereto, under the
MLA, will be unsecured.
SECTION 9.FEES. INTENTIONALLY OMITTED.








SIGNATURE PAGE FOLLOWS




--------------------------------------------------------------------------------




THE MAINE WATER COMPANY
Saco, Maine
Promissory Note and Supplement No. RI0042T04




SIGNATURE PAGE TO SUPPLEMENT


IN WITNESS WHEREOF, the parties have caused this Supplement to the MLA to be
executed by their duly authorized officer(s).


COBANK, ACB
 
By:
/s/ Christen Spencer
 
Name:
Christen Spencer
 
Title:
Assistant Corporate Secretary



THE MAINE WATER COMPANY
 
By:
/s/ Judy E. Wallingford
 
Name:
Judy E. Wallingford
 
Title:
Division President – The Maine Water Company













